DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response to Office action was received on December 29, 2021.
In response to Applicant’s amendment of the claims, the corresponding 101 claim rejections have been correspondingly amended, below in this Office action.
Regarding the 101 rejections, Applicant first argues that the newly added limitation of “allocating (or determining an allocation of) at least two resources in a sequential manner in accordance with the feasible solution to the linear programming problem” is not a factor that can be classified as a method of organizing human activity.  Examiner disagrees.  Applicant’s claims are directed to scheduling suppliers (such as transporters of shipping containers to be loaded onto a ship) for processing at a transportation hub (such as at a port facility).  See Applicant’s specification-as-originally-filed, paragraphs [0001]-[0004].  Using current claim 1 as a representative example, the claim amounts to various abstract-idea steps performed on a generic computing system.  Input information (such as arrival time preferences) are processed in a specifically recited algorithm to ultimately result in an output of the scheduled arrival time for each of the one or more suppliers.  As stated in the 101 rejections, Examiner considers the subject matter to fall within the abstract-idea category of “Certain methods of organizing human activity” on account of falling within the following two subject-matter groupings of that category:

- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  organizes interactions between suppliers and the hub operator, each party possibly involving humans.

Examiner does not view adding the new limitation of “allocating (or determining an allocation of) at least two resources in a sequential manner in accordance with the feasible solution to the linear programming problem” as overcoming the 101 rejections because the new limitation is simply an added detail to the abstract idea.  Thus, the claims remain generic computing system components performing an abstract idea, which (without more) are not patent-eligible under current 101 guidance.
To further explain, the “feasible solution to the linear programming program” refers to part of the algorithm which is used to determine the allocated arrival times for suppliers, earlier in claim 1.  Considering the transportation hub context of the claim, allocating at least two resources in a sequential manner in accordance with such feasible solution could be a function such as assigning pieces of container transfer equipment (resources) to supplier trucks arriving in the scheduled order, such that the container transfer equipment may be used to unload shipping containers from such trucks and load them onto a ship.  Note that the word “allocating” does not even necessarily mean that any such container transfer has yet occurred; rather, it could simply refer to that a plan has been made to assign particular pieces of equipment to particular trucks.  Thus, the new feature can be viewed as merely a further detail of the hub managing abstract idea.  Therefore, Examiner does not find this Applicant argument to be persuasive.
Applicant next argues with respect to MPEP 2106.04(a)(1), which gives the following hypothetical example of a claim which does not recite (set forth or describe) an abstract idea:  “a method for loading BIOS into a local computer system which has a system processor and volatile memory and non-volatile memory, the method comprising the steps of: responding to powering up of the local computer system by requesting from a memory location remote from the local computer system the transfer to and storage in the volatile memory of the local computer system of BIOS configured for effective use of the local computer system, transferring and storing such BIOS, and transferring control of the local computer system to such BIOS.”  Applicant argues that if the firmware of the BIOS system operates by transferring and storing without qualifying as being abstract, then it should be clear that resources (for example, equipment availability, cargo ship schedules, and the like) being allocated per a linear programming problem are likewise not abstract.
In response, Examiner’s interpretation of the BIOS example is that the BIOS example does not recite an abstract idea because its features do not set forth or describe any subject matter that falls into any of the judicial exceptions:  natural phenomena, law of nature, or abstract idea, the abstract idea exception having categories of mathematical concepts, mental processes, and certain methods of organizing human activity, and certain methods of organizing human activity having subject matter groupings of fundamental economic principles, commercial or legal interactions, and managing personal behavior or relationships or interactions between people.  Under 101 guidance, determining if a claim recites a judicial exception is based on if a judicial exception is set forth or described in the claim.  To compare with 
Applicant further argues that, even if the claims of the present method were based on or involve an abstract idea (and Applicant does not admit that they are), the allocation of at least two resources in a sequential manner clearly takes the claims out of the realm of the abstract because of the allotment and distribution of factors that contribute to the end result (the output of arrival times for each of the suppliers).  Examiner already explained above why Examiner does not think that the new allocating feature overcomes the 101 rejections.  The new allocating function can be viewed as simply further information processing that is an extension and new part of the previously present abstract idea.
Therefore, Examiner does not find this Applicant argument to be persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1, 10, and 16, Claim(s) 1, 10, and 16 recite(s):
- collecting an arrival time preference from one or more suppliers of a hub-and-spoke network;
- determining an equilibrium arrival time solution for each of the one or more suppliers;
- determining, using the equilibrium arrival time solution for each of the one or more suppliers, a set of allocated arrival times at a hub for each of the one or more suppliers;
- collecting an updated arrival time preference from each of the one or more suppliers;
- determining, using the updated arrival time preference from each of the one or more suppliers, a subsequent equilibrium arrival time solution for each of the one or more suppliers;
- determining, using the subsequent equilibrium arrival time solution for each of the one or more suppliers, a subsequent set of allocated arrival times at the hub for each of the one or more suppliers;
- a scheduler using an approximation algorithm to solve problems for partial solutions to order the allocated arrival times for each of the one or more suppliers in a linear ordering problem to compute a value for scheduling, based on the subsequent set of allocated arrival times, an arrival time at the hub for each of the one or more suppliers, wherein the subsequent set of allocated arrival times is particularly ordered to provide a feasible solution to a linear programming problem from a maximized summation of updated sequential changes to state based on a number of items to be transferred to or from each of the one or more suppliers;
- allocating (or determining an allocation of) at least two resources in a sequential manner in accordance with the feasible solution to the linear programming problem;
- outputting, at the hub, the scheduled arrival time for each of the one or more suppliers.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  organizes part of a logistics network, which commonly would be a commercial/business activity.
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  organizes interactions between suppliers and the hub operator, each party possibly involving humans.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
NOTE:  Dependent claims 7 and 14 add elements/limitations which fall under the abstract-idea grouping of “Mathematical Concepts.”  These limitations also add on to the limitations that comprise the “Certain methods of organizing human activity” described above.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of 
- collecting data via input; implemented as part of a programmable logic device; a computation segment having circuitry with one or more processors and associated memories including computer readable code; user input; display output; outputting at a display; a computer system, comprising: one or more memories having computer readable code; one or more processors, where the one or more processors, in response to retrieving and executing the computer readable code, cause the computer system to perform; a computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer system to cause the computer system to perform operations:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-9 and 11-15, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- outputting by transmitting (claims 2-3);

The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 4 merely adds that certain data is collected based on a time period.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 1-16 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Shao, US 10867261 B2 (method of generating an optimized ship schedule to deliver liquefied natural gas);
b.  daCosta, US 9172738 B1 (collaborative logistics ecosystem: an extensible framework for collaborative logistics);
c.  Mintz, US 7103470 B2 (method and system for mapping traffic predictions with respect to telematics and route guidance applications).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628